Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final Office Action in response to communication filed 03/14/2022.  Claims 1, 5, 20 and 34 are amended.  Claims 3-4 are canceled.   

The indicated allowability of claims 4, 8-10 and 21 is withdrawn in view of the newly discovered reference(s) as shown in the rejection below.  Rejections based on the newly cited reference(s) follow.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 11-16, 20, 29, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2020/0258385) in view of Balbale et al. (US 2007/0132563), and further in view of Mikuriya et al. (US 2018/0162446).

Claim 1, Mahajan teaches a movable carrier auxiliary system (abstract), comprising: 
an environmental detecting device comprising at least one image capturing module and an operation module (par. 29&33: processing system 202 receives data from one or more cameras), wherein the at least one image capturing module is disposed in a movable carrier and is adapted to capture an environmental image around the movable carrier (par. 30&37: cameras for capturing image of vehicle surrounding vehicle 110, and cameras can be placed any position as desired); 
the operation module is electrically connected to the at least one image capturing module and determines whether the environmental image has a parking space or not (par. 38: At operation 303 one or more empty spaces as candidates for one or more available parking spots for the vehicle are determined based on at least one of the one or more images), wherein a capacity of the parking space is greater than a volume of the movable carrier, and a length, a width, and a height of the parking space is greater than a length, a width, and a height of the movable carrier (par. 45&62: determining an available parking space based the size of the parking spot being greater than the size of the vehicle which includes (length, width, and height)); 
a control device which is disposed in the movable carrier and is adapted to be manipulated by a driver to move the movable carrier (par. 33: one or more mechanical control systems 206 (e.g., motors, steering control, brake control, throttle control, etc.));  
a state detecting device which is disposed in the movable carrier and is adapted to detect a movement state of the movable carrier (par. 54: the vehicle 601 are estimated based on the speed and direction of movement of vehicle 601 relative to the one or more other vehicles); and 
a parking auxiliary device which is disposed in the movable carrier and is electrically connected to the operation module of the environmental detecting device and the state detecting device (Fig. 2, GUI 220), wherein when the environmental image has the parking space, the parking auxiliary device generates a prompting message based on a distance between the movable carrier and the parking space, a relative position of the movable carrier and the parking space, and the movement state of the movable carrier, thereby the driver manipulates the control device based on the prompting message to move the movable carrier to the parking space (par. 53-55: the probability estimates of occupying the empty parking spots are provided to the user of the vehicle via a GUI on the display device which is based on distance, speed and direction of the vehicle 601 to the parking space in order to assist driving of the vehicle to the parking spot detected). 
Mahajan does not teach:
 wherein the state detecting device at least comprises a speed sensor for detecting a speed of the movable carrier; 
the movement state at least comprises the speed of the movable carrier; 
the parking auxiliary device generates the prompting message when the speed of the movable carrier measured by the speed sensor is less than or equal to a starting speed; and 
wherein the state detecting device further comprises at least one of a steering angle sensor and an inertial sensor; 
the steering angle sensor is adapted to detect a steering angle of the movable carrier; the inertial sensor is adapted to detect an acceleration, an inclination angle, or a yaw rate of the movable carrier; the parking auxiliary device generates the prompting message based on the distance between the movable carrier and the parking space, the relative position of the movable carrier and the parking space, and the speed, the steering angle, the acceleration, the inclination angle, or the yaw rate of the movable carrier.
In the field of endeavor, Balbale teaches a vehicle includes a speed sensor coupled to a processor.  The processor controls generation of a first alert message when vehicle’s speed detected is less than a threshold speed (par. 6-7).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mahajan’s system by including generation of message based on detected vehicle’s speed as taught by Balbale in order to effectively alert a driver during necessary situation (Balbale par. 5). 
Mahajan in view of Balbale does not teach:
wherein the state detecting device further comprises at least one of a steering angle sensor and an inertial sensor; 
the steering angle sensor is adapted to detect a steering angle of the movable carrier; 
the inertial sensor is adapted to detect an acceleration, an inclination angle, or a yaw rate of the movable carrier; 
the parking auxiliary device generates the prompting message based on the distance between the movable carrier and the parking space, the relative position of the movable carrier and the parking space, and the speed, the steering angle, the acceleration, the inclination angle, or the yaw rate of the movable carrier.
In the field of endeavor, Mikuriya teaches a parking assistance system (abstract).  Mikuriya goes on to teach:  
wherein the state detecting device further comprises at least one of a steering angle sensor and an inertial sensor (par. 26: a steering angle sensor 6); 
the steering angle sensor is adapted to detect a steering angle of the movable carrier (par. 16: a steering angle sensor 6 which detects the steering angle of the vehicle); 
the inertial sensor is adapted to detect an acceleration, an inclination angle, or a yaw rate of the movable carrier; 
the parking auxiliary device generates the prompting message based on the distance between the movable carrier and the parking space (par. 30-31: The speaker 3 can provide audio guidance instructing a direction to which the steering wheel is to be steered so that the vehicle can move along the route. Thus the distance between the movable carrier and the parking space would dictate the type of guidance to output for user), 
the relative position of the movable carrier and the parking space (par. 31: information instructing a steering angle of the steering at each of the current position of the vehicle and the reversing position), and 
the speed, the steering angle (par. 31: The speaker 3 can provide audio guidance instructing a direction to which the steering wheel is to be steered so that the vehicle can move along the route), the acceleration, the inclination angle, or the yaw rate of the movable carrier.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mahajan in view of Balbale’s parking assistance system with features as taught by Mikuriya in order to provide an enhance system providing parking assistance which vehicle is perpendicularly parked in park-able are. 

Claim 5, the combination teaches wherein the parking auxiliary device does not generate the prompting message when the speed of the movable carrier measured by the speed sensor is greater than the starting speed (Balbale par. 6-7: causes the generation of a second alert when the vehicle's speed is greater than the threshold speed.  Thus, the first alert message is not generate when speed is greater than the threshold). 

Claim 11, Mahalan teaches wherein the environmental detecting device further comprises a detection wave transceiver module electrically connected to the operation module (par. 33, sensor systems 214 includes LiDAR sensors, radar sensors, ultrasonic sensors); 
the detection wave transceiver module is adapted to send a detection wave in at least a direction which is not a traveling direction of the movable carrier, and receive a reflection detection wave of the detection wave (par. 26-28: 110 includes a sensor 102 on the rear bumper of the vehicle for sending signal to the target and receiving reflected signal); 
the operation module determines whether the environmental image has the parking space or not via the reflection detection wave and the environmental image (par. 38: At operation 303 one or more empty spaces as candidates for one or more available parking spots for the vehicle are determined based on at least one of the one or more images, radar sensor data and LiDAR sensor data). 

Claim 12, Mahalan teaches wherein the environmental detecting device further comprises a detection wave transceiver module electrically connected to the operation module (par. 33, sensor systems 214 includes LiDAR sensors, radar sensors, ultrasonic sensors); 
the detection wave transceiver module is adapted to send a detection wave in a traveling direction of the movable carrier, and receive a reflection detection wave of the detection wave (par. 26-28: 110 includes a sensor 102 on the rear bumper of the vehicle for sending signal to the target and receiving reflected signal); 
the operation module determines the distance between the movable carrier and the parking space and the relative position of the movable carrier and the parking space via the reflection detection wave and the environmental image (par. 38: a location of the empty space is determined using one or more of LiDAR and radar sensor data. For one embodiment, a distance of the empty space to the vehicle is determined using one or more of LiDAR and radar sensor data). 

Claim 13, Mahalan teaches wherein the detection wave is selected from an ultrasonic wave, a millimeter wave radar, a lidar, an infrared light, a laser, or a combination of the foregoing (par. 38: LiDAR and radar sensor). 

Claim 14, Mahalan teaches wherein the detection wave is selected from an ultrasonic wave, a millimeter wave radar, a lidar, an infrared light, a laser, or a combination of the foregoing (par. 38: LiDAR and radar sensor). 
Claim 15, Mahalan teaches wherein the at least one image capturing module of the environmental detecting device comprises two image capturing modules (par. 25: one or more liDAR); 
the operation module determines whether a three-dimensional environmental image formed by the environmental images captured by the two image capturing modules has the parking space or not (par. 60&62: an image 900 that is generated based on the combined radar sensor data and LiDAR sensor data) and 
determines the distance between the movable carrier and the parking space and the relative position of the movable carrier and the parking space (par. 38: a location of the empty space is determined using one or more of LiDAR and radar sensor data. For one embodiment, a distance of the empty space to the vehicle is determined using one or more of LiDAR and radar sensor data). 

Claim 16, Mahalan teaches wherein the at least one image capturing module of the environmental detecting device comprises four image capturing modules for capturing environmental images on a frontward, a rearward, a leftward, and a rightward of the movable carrier (par. 25-26: the set of sensors 101, 102, 103, 104, 105 and 106 includes one or more LiDAR sensors … one or more cameras). 

Claim 20, Mahalan teaches wherein the parking auxiliary device at least comprises a voice playback member for presenting the warning message by playing a corresponding voice of the warning message (par. 20: playing audio content to a user). 
Claim 29 is interpreted and rejected similar to independent claim 1.

Claim 33, Mahajan teaches wherein in step B, the operation module first determines whether the environmental image has two shunned carriers (par. 51: a receiver of the LiDAR sensor of sensor system 631 receives the laser light signals that are reflected from portions of the objects, such as an edge portion 618 of parked vehicle 611, and an edge portion 621 and a side portion 619 of parked vehicle 609, and portions of other parked vehicles 606, 607, 608, a portion of a wall 613 and a portion of a wall 612 that are within a current field of view (FOV) of the laser beam 618); if the environmental image has the two shunned carriers, the operation module determines whether an area between the two shunned carriers has the parking space or not (par. 54: each of probabilities of occupying the empty parking spots (e.g., empty parking spots 605 and 614) by the vehicle 601 are estimated based on the speed and direction of movement of vehicle 601 relative to the one or more other vehicles.  Thus using the received signals from on board sensors, the system is able to identify parking spaces 605 and 614). 

Claim 34, Mahajan teaches wherein in step B, if there is the parking space in the environmental image, the operation module determines whether one of the shunned carriers moves or not (par. 54: the speed and direction of movement of the one or more other vehicles, such as a moving vehicle 602 are detected in the garage area using the radar and LiDAR sensors coupled to the vehicle 601.  So if any vehicle were to move, the system would detect such vehicle); the warning message is generated when one of the shunned carriers is determined moves (par. 54-55: displaying the probability to driver on GUI, where the probability is based on movement of all the detected vehicles).

Claim 35, the combination teaches wherein in step D, the movement state detected by the state detecting device comprises a speed of the movable carrier; in step D, the parking auxiliary device generates the prompting message when the speed of the movable carrier is less than or equal to a starting speed (Balbale par. 6-7, see claim 1). 

Claims 6, 7 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2020/0258385) in view of Balbale et al. (US 2007/0132563), and further in view of Mikuriya et al. (US 2018/0162446), and further in view of Tanaka et al. (US 2012/0287279).

Claim 6, the combination does not teach wherein the parking auxiliary device comprises a warning module for generating a warning message when the driver manipulates the control device based on the prompting message and when therein is an obstruction located between the movable carrier and the parking space in the environmental image. 
In the field of endeavor, Tanaka teaches a parking support apparatus.  He goes on to teach a vehicle system includes an obstacle sensor 13 detects an obstacle in a vehicle surrounding area, and sends it to the system control unit 10 as an obstacle signal (par. 30).  During parking maneuvering through vehicle parking guidance system, if the obstacle sensor 13 detects an obstacle, guidance using a display and voice of warning indicating presence of the obstacle detection (par. 139).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by further including system capability for obstacle detection as taught by Tanaka.  The motivation would be for prevent vehicle collision causing accident with the impending obstacle. 

Claim 7, the combination teaches wherein the warning module at least comprises one of a voice playback member, a light generating member, and an image displaying member, thereby to present the warning message in forms of sounds, lights, or displaying an image or a text, or both of the image and the text (Tanaka par. 139: output voice warning). 
Claim 36, Mahajan does not teach wherein after step E, the parking auxiliary device generates a warning message when the driver manipulates the control device based on the prompting message and when there is an obstruction located between the movable carrier and the parking space in the environmental image.
In the field of endeavor, Tanaka teaches a parking support apparatus.  He goes on to teach a vehicle system includes an obstacle sensor 13 detects an obstacle in a vehicle surrounding area, and sends it to the system control unit 10 as an obstacle signal (par. 30).  During parking maneuvering through vehicle parking guidance system, if the obstacle sensor 13 detects an obstacle, guidance using a display and voice of warning indicating presence of the obstacle detection (par. 139).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Mahajan’s system by further including system capability for obstacle detection as taught by Tanaka.  The motivation would be for prevent vehicle collision causing accident with the impending obstacle. 

Claims 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2020/0258385) in view of Balbale et al. (US 2007/0132563), and further in view of Mikuriya et al. (US 2018/0162446), and further in view of Chan et al. (US Patent No. 10,242,575).

Claim 30, the combination does not teach wherein in step B, the operation module first determines whether the environmental image has a parking grid marking; if there is the parking grid marking in the environmental image, the operation module determines whether an area within the parking grid marking has the parking space or not. 
In the field of endeavor, Chan teaches a parking space identification system.  He goes on to teach a vehicle imaging system capture two parking spaces (Fig. 5, P1 and P2) with each parking space includes two corners facing each other forming a grid like pattern which constitute as part of the parking space identification criteria (col. 5, lines 21-45).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system by including parking identification through grid detection as taught by Chan in order to prevent misjudgment of parking space identification (Chan col. 1, ln 40-50).

Claim 31, the combination teaches wherein in step B, the operation module first analyzes whether the environmental image has a line image forming a plurality of corners, and selects and determines the line image with two corners as the parking grid marking, and then determines whether an area between the two corners has the parking space or not (Chan col. 7, ln 5-20: markings feature detect a plurality of corners L1-L4). 

Claim 32, the combination teaches wherein in step B, the operation module further determines whether there is a line marking between the two adjacent corners or not; if there is the line marking between the two adjacent corners, the operation module determines whether an area surrounded by the two adjacent corners and the line marking has the parking space or not (Chan col. 7, ln 20-35: identifying line R1 between two adjacent corners L1 and L2). 



Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2020/0258385) in view of Balbale et al. (US 2007/0132563), and further in view of Mikuriya et al. (US 2018/0162446), and further in view of NOH (US 2014/0067207).

Claim 8, the combination teaches wherein the control device comprises a steering wheel, a gear shift module, a driving pedal, and a braking pedal (Mahajan par. 33: steering control, brake control, throttle control, inherently includes gear shift module for controlling vehicle state, D, R, P, etc…); 
the parking auxiliary device generates the prompting message which corresponds to a steering direction and a steering margin (Mikuriya par. 31: information instructing a steering angle of the steering at each of the current position of the vehicle and the reversing position … The speaker 3 can provide audio guidance instructing a direction to which the steering wheel is to be steered).
The combination does not teach the parking auxiliary device generates the prompting message:
corresponds to a gear position of the gear shift module, and 
corresponds to whether the driving pedal is pedaled or not, and 
corresponds to whether the braking pedal is pedaled or not.
In the field of endeavor, NOH teaches a parking auxiliary device generates the prompting message:
corresponds to a gear position of the gear shift module (par. 58:  outputs a guidance message to shift gears), and 
corresponds to whether the driving pedal is pedaled or not (par. 58: outputs a guidance message to shift gears or to decelerate/brake), and 
corresponds to whether the braking pedal is pedaled or not (par. 58:  outputs a guidance message to shift gears or to decelerate/brake the vehicle 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system with the features as taught by NOH in order to enhanced parking assistance according to driver’s skill level (NOH par. 9).

Claim 9, the combination teaches wherein the control device comprises a steering wheel, a gear shift module, a driving pedal, and a braking pedal (Mahajan par. 33: steering control, brake control, throttle control, inherently includes gear shift module for controlling vehicle state, D, R, P, etc…); 
the parking auxiliary device automatically controls the steering wheel to rotate (Mikuriya par. 32: The parking assistance controller 10 automatically controls the steering operation of the vehicle such that the vehicle can move along the route).
The combination does not teach generates the prompting message which
corresponds to a gear position of the gear shift module, and 
corresponds to whether the driving pedal is pedaled or not, and 
corresponds to whether the braking pedal is pedaled or not. 
In the field of endeavor, NOH teaches a parking auxiliary device generates the prompting message:
corresponds to a gear position of the gear shift module (par. 58:  outputs a guidance message to shift gears), and 
corresponds to whether the driving pedal is pedaled or not (par. 58: outputs a guidance message to shift gears or to decelerate/brake), and 
corresponds to whether the braking pedal is pedaled or not (par. 58:  outputs a guidance message to shift gears or to decelerate/brake the vehicle 10).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system with the features as taught by NOH in order to enhanced parking assistance according to driver’s skill level (NOH par. 9).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2020/0258385) in view of Balbale et al. (US 2007/0132563), and further in view of Mikuriya et al. (US 2018/0162446), and further in view of NOH (US 2014/0067207), and further in view of KIM et al. (US 2018/0186407).

Claim 10, the combination teaches wherein the control device comprises a steering wheel, a gear shift module, a driving pedal, and a braking pedal (Mahajan par. 33: steering control, brake control, throttle control, inherently includes gear shift module for controlling vehicle state, D, R, P, etc…); 
the parking auxiliary device automatically controls the steering wheel to rotate (Mikuriya par. 32: The parking assistance controller 10 automatically controls the steering operation of the vehicle such that the vehicle can move along the route).
The combination does not teach:
automatically controls operations of the driving pedal and the braking pedal, and 
generates the prompting message which corresponds to a gear position of the gear shift module, thereby the driver controls the gear shift module based on the prompting message to move the movable carrier to the parking space. 
In the field of endeavor, NOH teaches:
generates the prompting message which corresponds to a gear position of the gear shift module, thereby the driver controls the gear shift module based on the prompting message to move the movable carrier to the parking space (par. 58:  outputs a guidance message to shift gears).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system with the features as taught by NOH in order to enhanced parking assistance according to driver’s skill level (NOH par. 9).
The combination does not teach: 
automatically controls operations of the driving pedal and the braking pedal.
In the field of endeavor, Kim teaches:
automatically controls operations of the driving pedal and the braking pedal (Kim par. 62:  The controller 200 may automatically drive the subject vehicle, and control the steering controller, the driving controller, the brake controller, and the gear controller).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system with automatically controls operations of the driving pedal and the braking pedal as taught by Kim in order to provide user relieve from having self-park the vehicle. 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan (US 2020/0258385) in view of Balbale et al. (US 2007/0132563), and further in view of Mikuriya et al. (US 2018/0162446), and further in view of ARAKAWA (US 2015/0373246).

Claim 21, the combination does not teach:
wherein the environmental detecting device further comprises a luminance sensor electrically connected to the image capturing modules for detecting a luminance on at least directions in which the image capturing modules capture the environmental image; when the luminance measured by the luminance sensor is greater than an upper threshold, the image capturing modules is controlled to capture the environmental image in a way that reduce an amount of light entering; when the luminance measured by the luminance sensor is less than a lower threshold, the image capturing modules is controlled to capture the environmental image in a way that increase the amount of light entering.
In the field of endeavor ARAKAWA teaches:
wherein the environmental detecting device further comprises a luminance sensor electrically connected to the image capturing modules for detecting a luminance on at least directions in which the image capturing modules capture the environmental image (par. 27-28: the sensor ISEN converts an image of an object (or light received via the lens LEN) into an electric signal and generates image data of the object); 
when the luminance measured by the luminance sensor is greater than an upper threshold, the image capturing modules is controlled to capture the environmental image in a way that reduce an amount of light entering (par. 70:  the digital camera CAM performs step S156 when the image brightness is greater than the upper limit of the valid range, and to decrease the exposure value CEV by the adjustment amount (CEV=CEV−4) when the image brightness is less than or equal to the upper limit of the valid range.); 
when the luminance measured by the luminance sensor is less than a lower threshold (par. 69: the digital camera CAM may be configured to determine whether the flag f is 1, 2, 3, or 4 or greater when it is determined at step S154 that the image brightness is greater than or equal to the lower limit (NO at step S154)), the image capturing modules is controlled to capture the environmental image in a way that increase the amount of light entering (par. 65: At step S190 … the setter SET changes the exposure value CEV for each frame by the predetermined adjustment amount (4 in the example of FIG. 2) until image brightness becomes within the valid range).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination’s system with the method for image brightness adjust as taught by ARAKAWA in order to capture image within a set range of ambient light provided by the user (ARAKAWA par. 65). 






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683